Citation Nr: 1609513	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-23 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.

2.  Entitlement to service-connection for a left knee disability.

3.  Entitlement to service connection for a left foot disability.


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1977 until August 1981, and from September 1982 until August 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously remanded by the Board in October 2013 for additional development, and has since been returned to the Board for further appellate review. 

In a February 2014 rating decision, the RO granted service connection for patellofemoral syndrome and assigned a 10 percent disability rating effective March 25, 2008.  The Board notes that the RO did not specify as to which knee service connection was being granted.  A review of the evidence cited to by the RO in the February 2014 rating decision, specifically range of motion findings, indicates that the RO was considering the right knee.  The grant of service connection for a right knee disability constitutes a full grant of that benefit sought on appeal and the Board has limited its scope accordingly.

In April 2014, the Veteran submitted a waiver expressing his desire to forego RO consideration of additional evidentiary submissions following the April 2014 Statement of the Case, and requested the Board to consider any new evidence submitted during the appeal period.  The Veteran submitted additional medical records thereafter.

The issue of entitlement to service connection for a left foot disability, to include as secondary to the Veteran's service-connected left ankle disability, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current left ankle disability is etiologically related to his period of active service.

2.  The Veteran's current left knee disability had its onset during a period of active service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a left ankle disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a left knee disability are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claims of entitlement to service connection for left knee and left ankle disabilities, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claims of entitlement service connection for left knee and left ankle disabilities.

In light of the favorable decision to grant the Veteran's claims of entitlement to service connection, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

Service connection may also be warranted for congenital diseases in cases where the presumption of soundness is not rebutted, or where the congenital disease was significantly aggravated during service.  Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.A. § 1111  (West 2014).  In order to rebut the presumption of sound condition under 38 U.S.C. § 1111 (2015), the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

The presumption of soundness also applies to congenital diseases that are not noted upon entry into service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Accordingly, service connection may be granted for congenital hereditary diseases that either first manifest during service, or which preexist service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).  The presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin v. Shinseki, 22 Vet. App. 390 (2009) (holding that the presumption of soundness does not apply to congenital defects).

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1.  Left Ankle Disability.

March 1977, August 1982, January 1988 and April 1991 reports of medical examinations showed normal findings for the feet.

The Veteran's STRs show that in June 1980 he sprained his left dorsal foot.  In March 1984, the Veteran sprained his left ankle, and was given a cast for three weeks.  X-rays at that time showed an irregular linear lucency running vertically approximately 9 centimeters from joint space in tibia.  There was no soft tissue swelling and the radiologist stated it was likely not a fracture.

Private medical records from April 2008 show a diagnosis of posttraumatic osteoarthritis with a bone spur of the left foot calcaneocuboid joint and ongoing treatment therefor.  At that time the Veteran reported "twisting" his left foot in service, and that since then his left ankle problems slowly progressed over the years with pain and stiffness.  The Veteran underwent surgery later that month to remove an osteophyte from the left foot near the calcaneocuboid joint.  In May 2008, the Veteran presented status post excision of an osteophyte from the left foot near the calcaneocuboid joint and was assessed as doing well.  

In August 2008, the Veteran was afforded a VA feet examination.  With regard to his left ankle, the Veteran reported pain on the medial aspect of the left ankle, extending to the Achilles, which was aggravated by walking.  The examiner diagnosed status post-acute ankle sprain, left ankle, resolved without residual; and status post osteophyte excision at the calcaneocuboid joint.  The examiner opined that the etiology of the osteophyte in the left foot was at least likely than not related to the acute ankle sprain while in service.  

In the October 2013 Remand, the Board found the August 2008 VA examination report to be inadequate as the examiner failed to provide supporting rationales for the opinions provided; and as the examiner diagnosed status post-acute ankle sprain, left ankle, resolved without residual despite extensive treatment records noting ongoing left ankle complaints and symptomatology.  Accordingly, the August 2008 examination is deemed inadequate and afforded no probative weight.

Radiographic testing from November 2008 showed early degeneration around the left ankle with some arthritis forming around the calcaneocuboid joint where the osteophyte was removed.  The Veteran was assessed as having progressive osteoarthritis of the left foot and ankle area status post spur removal and posttraumatic arthritis around the calcaneocuboid joint from previous injury.

In a February 2009 statement, the Veteran reported that he injured his left ankle in June 1980 while playing intramural sports, and in March 1984 when he fell walking down a B-1 stand.  The Veteran stated that he developed a bone spur and arthritis of the left ankle as a result.

In July 2009, a private physician, Dr. M., examined the Veteran and reviewed his medical history.  Dr. M. diagnosed chronic lateral ligament instability, and possible intra-articular osteochondral lesion of the left ankle.  Dr. M. opined that, if the Veteran's sprains occurred while on active duty, then the Veteran's current left ankle diagnoses would be service related.  

Per the Board's Remand, the Veteran was afforded another VA ankle examination in December 2013 with a March 2014 addendum opinion.  Upon review of the Veteran's medical history and in-person examination, the examiner diagnosed left ankle sprain, and left ankle chronic lateral ligament instability.  At that time the Veteran stated that his left foot and left ankle disabilities were part and parcel of the same condition.  The Veteran reported that his left ankle pain and instability began in service, and continued thereafter.  The examiner opined that the Veteran's left ankle chronic lateral ligament instability was less likely than not caused by, attributable to, or related to military service.  In support of that opinion, the examiner stated that the 1984 in-service ankle sprain resolved without residuals and the Veteran's retirement physical was silent for a left ankle condition or residuals.  

The Board notes that the 2013 examiner's opinion regarding the Veteran's left ankle disability is functionally equivalent to the 2008 VA examiner's opinion that was already deemed inadequate by the Board.  Similar to the opinion and rational of the 2008 VA examiner, the 2013 examiner also stated that the Veteran's in-service left ankle injuries had resolved without residual despite extensive treatment records noting ongoing left ankle complaints and symptomatology, and failed to consider the Veteran's lay statements regarding onset and continuity of symptomatology.  In addition, the 2013 examiner failed to reconcile the conflicting nexus opinion of Dr. M. that attributed the Veteran's chronic lateral ligament instability to the Veteran's in-service left ankle sprains.  Accordingly, with regard to the opinion of the 2013 VA examiner as to the Veteran's left ankle disability, the Board affords it no probative value.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for a left ankle disability is warranted.  The Veteran has competently and credibly testified that since his in service left ankle injuries, he has had ongoing pain and stiffness that ultimately led him to see treatment in 2008.  Dr. M. opined that the Veteran's chronic lateral ligament instability was etiologically related to the Veteran's in-service ankle sprains.  The Board notes that Dr. M.'s opinion was not based on a full review of the Veteran's medical history, as his opinion expressed a degree of speculation regarding whether the Veteran had any in-service left ankle sprains.  Dr. M.'s opinion, however, is not fatally flawed as the Veteran did in fact have documented in-service left ankle sprains.  Lastly, as noted above, the VA examination reports and opinions of record are inadequate and therefore afforded no probative weight.

Accordingly, resolving all reasonable doubt in the Veteran's favor, the evidence is at least in relative equipoise as to the question of whether the Veteran's current left ankle disability is etiologically related to a period of active service.  Therefore, service-connection for a left ankle disability is granted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Left Knee Disability.

The Veteran also seeks entitlement to service connection for a left knee disability, which he claims had its onset during active service.

March 1977, August 1982, January 1988 and April 1991 reports of medical examinations showed that the Veteran's lower extremities were normal.

The Veteran's STRs show that in May 1992, the Veteran presented with left knee pain after running.  At that time, the Veteran had swelling and tenderness, and was assessed as having Osgood Schlatter disease.  In June 1992, the Veteran presented with a lump on his left knee.  He was assessed as having "old" Osgood Schlatter disease and improving tendonitis of the left knee.  In August 1994, the Veteran presented with left knee pain without trauma.  At that time the Veteran's bilateral knees were within normal limits and non-tender to palpation.  The Veteran was assessed as having knee strain.  

Private medical records from October 1999 show that the Veteran continued to have left knee pain and tenderness of the patellar tendon since first being diagnosed with Osgood Schlatter disease in-service.  In 2008, a private physician diagnosed patellofemoral syndrome of bilateral knees.

At an August 2008 VA examination, the Veteran reported that he had pain in his left knee after jogging in 1992 and was diagnosed with Osgood Schlatter disease and patellar tendonitis.  Upon review of the Veteran's medical history, the examiner noted a 1992 in service diagnosis of Osgood Schlatter disease and treatment for recurrent tendonitis in October 1999.  The examiner diagnosed bilateral Osgood Schlatter disease with acute episodes of tendonitis while in military service.  The examiner opined that Osgood-Schlatter disease was a development disorder and not caused by, related to, or aggravated by military service.  

X-rays from November 2008 showed bilateral patellofemoral arthritis and tilting of the bilateral knees, and a spur at the tibial tubercle area of the left knee "from previous Osgood Schlatter's or other injury." 

In December 2009 the Veteran was afforded a VA knee examination.  The Veteran reported first injuring his left knee in service.  At that time, the Veteran endorsed symptoms of constant pain in the left knee, and reported that he was scheduled for left knee surgery that month.  Radiographic testing showed an old Osgood-Schlatter's deformity of the tibial tubercle with minimal narrowing of the medial joint compartment.  The examiner diagnosed bilateral patellofemoral syndrome with intermittent acute tendonitis, in service resolved without residuals; Osgood Schlatter disease, developmental, not caused by or related to military service; and mild degenerative joint disease of the bilateral knees, not caused or aggravated by the in-service bilateral patellofemoral syndrome with intermittent acute tendonitis.  

In a November 2013 statement, the Veteran's wife testified that when she first met the Veteran in 1979, there were no bony protrusions on his knee.  She then reported that while being treated for his left knee in jury in 1992, the treating physician noticed the bony protrusion and diagnosed Osgood Schlatter disease.  She further reported that the bony spurs continued to develop over time due to the Veteran's continuous kneeling in the cockpits of the aircraft on which he worked.

Per the Board's Remand, the Veteran was afforded another VA knee examination in December 2013.  With regard to the left knee, the examiner diagnosed tendonitis, Osgood Schlatter disease, patellofemoral syndrome, and left knee osteoarthritis.  Upon review of the Veteran's medical history and in person examination, the examiner opined that Osgood Schlatter disease was a congenital disease rather than a congenital defect, and that there was not clear and unmistakable evidence that the Veteran's Osgood Schlatter disease existed prior to active service.  In support of those opinions, the examiner explained the epidemiological history of Osgood Schlatter disease generally, and then cited to the Veteran's 1992 diagnosis as the first time the disease was noted.  The examiner further opined, however, that the Veteran's Osgood Schlatter disease was less likely than not related to military service because it was a congenital disease.  With regard to the Veteran's left knee degenerative joint disease, the examiner opined that it was less likely than not related to the Veteran's period of active service as the Veteran's STRs were silent for the condition and it was not diagnosed until 14 years after service.  With regard to the Veteran's left knee acute tendonitis, the examiner stated that it was less likely than not caused by, related to, or aggravated by military service.  In support of that opinion, the examiner noted that when the acute tendonitis was diagnosed in 1999, the diagnosing physician attributed the condition to the Veteran recently being on his knees.  

Based on the foregoing, the Board finds that service connection for a left knee disability is warranted.  The medical opinions of record unanimously agree that the Veteran has a current diagnosis of Osgood Schlatter disease that was first noted in service.  As a matter of law, as the Veteran's Osgood Schlatter disease was not noted upon entry, the Veteran is presumed sound upon entry into service.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  The October 2013 VA examiner opined that the Veteran's Osgood Schlatter disease is a congenital disease rather than a defect, which did not clearly and unmistakably exist prior to service; and the Veteran and his wife credibly testified that the visible, bony spur was not present before service.  Accordingly, the presumption of soundness has not been rebutted.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Therefore, as the Veteran's Osgood Schlatter disease first manifested in service in 1992, and has resulting in ongoing left knee symptomatology since, entitlement to service connection for a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


ORDER

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a left knee disability, identified as Osgood Schlatter disease, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the Veteran's remaining claim.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Further, when the VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claim of entitlement to service connection for a left foot disability, the Board previously remanded the matter in October 2013 to obtain an adequate VA examination and opinion as to the etiology of the Veteran's left foot disability, characterized as left foot degenerative joint disease, status post osteophyte excision at the calcaneocuboid joint.  

In October 2013, the Veteran was afforded a VA feet examination with a March 2014 addendum opinion.  Upon review of the Veteran's medical history and in person examination, the examiner diagnosed left foot degenerative joint disease, status post osteophyte excision at the calcaneocuboid joint.  At that time, the Veteran reported that following his in-service ankle injuries, his foot pain persisted and became progressively worse until 2008 when he began seeing a private orthopedic surgeon.  The examiner opined that the Veteran's left foot disabilities were less likely than not caused by, attributable to, or related to military service-specifically the in-service left foot dorsal sprain.  In support of that opinion, the examiner noted that the 1980 dorsal foot sprain resolved without residuals, that the January 1994 retirement physical was silent for a left foot condition or residuals, and the left foot disabilities were not diagnosed until 14-15 years post service.  The examiner also opined that the Veteran's left foot disabilities were not etiologically related to his left ankle sprains.  In support of that opinion, the examiner stated that there was no clinical correlation between the Veteran's 1980 and 1984 in-service dorsal and ankle sprains, which the examiner again stated had resolved without residuals.  

The Board finds that the 2013 VA examiner's opinion regarding secondary service connection is inadequate as it did not address whether the Veteran's current left foot disabilities are etiologically related to his current left ankle diagnoses, namely chronic left ankle lateral ligament instability.  Additionally, the examiner again noted that the Veteran's in-service ankle sprains had resolved without residuals despite the Veteran's lay statements regarding onset and continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

For these reasons, the Board finds that the 2013 VA examination report failed to comply with the Board's 2013 Remand directives, therefore additional remand is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Lastly, attempts should be made to obtain all relevant, outstanding VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.   Request authorization to obtain any private treatment records that may support the Veteran's claims.  

2.  Obtain all outstanding, pertinent VA medical records and associate them with the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified.

3.  Then, obtain an addendum opinion as to the nature and etiology of the Veteran's currently diagnosed left foot disabilities, including left foot degenerative joint disease, status post osteophyte excision at the calcaneocuboid joint from an appropriate VA examiner.  A new examination should be provided only if deemed necessary by the VA examiner providing the requested addendum opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  

(a)  The examiner should opine whether it is at least as likely as not (50 percent or greater probability), that the Veteran's left foot degenerative joint disease, status post osteophyte excision at the calcaneocuboid joint, is etiologically related to his period of active service.

(b)   The examiner should opine whether it is at least as likely as not (50 percent or greater probability), that the Veteran's left foot degenerative joint disease, status post osteophyte excision at the calcaneocuboid joint, is 
is caused by his service-connected left ankle chronic lateral ligament instability. 

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left foot degenerative joint disease, status post osteophyte excision at the calcaneocuboid joint is aggravated (chronically worsened beyond the natural progress of the disability) by his service-connected left ankle chronic lateral ligament instability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

The examiner must address the Veteran's lay statements regarding onset and continuity of symptomatology in forming the above opinions.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, if in order, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


